Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 5 and 14 are objected to because of the following informalities:  
Claim 1, line 1, should “modulation pulses” correctly be “modulation pulse”? See claim 2, line 3 and also claims 9 and 11, which discloses “modulation pulse”. 
	
Claim 5, line 2, “an output supplying the second voltage” should correctly be “an output of the second voltage”, see claim 14.

Claim 14, line 2, “supplying the second voltage” should be deleted. Note, claimed subject matter is already disclosed in claim 9, line 4.
	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 call for, among others, a control circuit configured to switch the driver between the non-modulated state and the modulated state, by setting the modulation index value to configure the second voltage at a same level as the first voltage and then switching between the first voltage supply and the second voltage supply supplying the driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843                                                                                                                                                                                             
1